IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                                   Fifth Circuit

                                                FILED
                                                                September 21, 2009
                                No. 08-41142
                              Summary Calendar               Charles R. Fulbruge III
                                                                     Clerk

UNITED STATES OF AMERICA,

                                           Plaintiff-Appellee

v.

TRENT BREWER,

                                           Defendant-Appellant


                 Appeal from the United States District Court
                      for the Eastern District of Texas
                          USDC No. 4:07-CR-246-12


Before REAVLEY, DAVIS, and HAYNES, Circuit Judges.
PER CURIAM:*
      Trent Brewer seeks to appeal the 360-month sentence he received after he
pleaded guilty to conspiracy to possess with intent to distribute cocaine, in
violation of 21 U.S.C. § 846. In his written plea agreement, Brewer waived his
right to appeal his sentence on all grounds, except he reserved the right to
appeal (a) any punishment imposed in excess of the statutory maximum and
(b) a claim of ineffective assistance of counsel that affects the validity of the



      *
      Pursuant to 5 TH C IR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5 TH C IR. R. 47.5.4.
                                   No. 08-41142

waiver itself. He argues that the appeal waiver is not enforceable because the
Government breached the plea agreement when it recommended at sentencing
that Brewer not be given a three-level reduction for acceptance of responsibility.
      This court pretermits the issue whether the Government breached the plea
agreement and finds that Brewer’s challenge to his sentence is unavailing.
Given Brewer’s use of a cell phone in violation of jail rules, the district court did
not clearly err when it denied him a three-level reduction for acceptance of
responsibility. See United States v. Gonzales, 19 F.3d 982, 983 (5th Cir. 1994);
U.S.S.G. § 3E1.1, comment. (n.1(b)). Nor has Brewer rebutted the presumption
that his sentence, at the bottom of the guidelines range of imprisonment, is
reasonable. See United States v. Alonzo, 435 F.2d 551, 554 (5th Cir. 2006).
      AFFIRMED.




                                         2